USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1569                                 JEREMIAH J. CONNORS,                                Plaintiff, Appellant,                                          v.                            CITY OF BOSTON, TRANSPORTATION                                 DEPARTMENT, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Robert B. Collings, U.S. Magistrate Judge]                                             _____________________                                 ____________________                                        Before                                  Cyr, Circuit Judge,                                       _____________                     Aldrich and Campbell, Senior Circuit Judges.                                           _____________________                                 ____________________            John A. Hanrahan for appellant.            ________________            Amy   Spector,  Assistant   Attorney  General,  with   whom  Scott            _____________                                                _____        Harshbarger, Attorney General of Massachusetts, Office of the Attorney        ___________        General, was  on brief  for appellee,  Personnel Administrator of  the        Department of Personnel Administration.             Elizabeth R. O'Donnell,  Assistant Corporation Counsel,  with whom            ______________________        Merita A.  Hopkins,  Corporation  Counsel,  and  Kevin  S.  McDermott,        __________________                               ____________________        Assistant Corporation  Counsel, City of Boston Law Department, were on        brief for appellee, City of Boston, Transportation Department.                                 ____________________                                  December 13, 1996                                 ____________________                      Per  Curiam.   After  consideration of  the briefs,                      ___________            arguments  and record, we affirm the judgment of the district            court  for substantially  the  same reasons  set  out in  the            memorandum and order of the magistrate judge.1                      Like the magistrate judge,  we can find no property            interest  in  the  state  position  plaintiff  held  that  is            sufficient to support a  federal due process claim.   We also            agree that the Eleventh  Amendment prevents plaintiff, in the            circumstances, from suing a state administrative  official in            a  federal forum over the question of an alleged violation of            the state  civil service law.   Whether and to what  extent a            state forum is or  would have been available to  plaintiff to            litigate  any of  his claims  concerning state  civil service            practices is a matter outside our jurisdiction to consider.                                                         ____________________            1.  Pursuant  to  28 U.S.C.     636(c) the  instant  case was            referred  and  reassigned in  the  district  court, with  the            parties' consent,  to the magistrate judge  for all purposes,            including trial and the entry of judgment.                                         -2-